
	
		I
		112th CONGRESS
		1st Session
		H. R. 3628
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Scalise (for
			 himself, Mr. Boustany,
			 Mr. Landry,
			 Mr. Palazzo, and
			 Mr. Richmond) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To extend the National Flood Insurance Program until May
		  31, 2012.
	
	
		1.Extension of National Flood
			 Insurance Program
			(a)In
			 generalSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking
			 September 30, 2011 and inserting May 31,
			 2012.
			(b)FinancingSection
			 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is
			 amended by striking September 30, 2011 and inserting May
			 31, 2012.
			(c)Repeal of
			 existing extensionSection 130 of the Continuing Appropriations
			 Act, 2012 (Public Law 112–36; 125 Stat. 386) is repealed.
			
